Citation Nr: 0717419	
Decision Date: 06/11/07    Archive Date: 06/18/07

DOCKET NO.  97-29 437A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
the need for regular aid and attendance by another person.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from November 1972 to June 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas.  


FINDING OF FACT

The evidence does not show that the veteran is blind or so 
nearly blind as to have corrected visual acuity of 5/200 or 
less in both eyes or concentric contraction of the visual 
field to 5 degrees or less, or is a patient in a nursing home 
due to mental or physical incapacity; the evidence does not 
establish factual need for aid and attendance as set forth in 
VA regulations


CONCLUSION OF LAW

The criteria for entitlement to SMC by reason of need for 
regular aid and attendance have not been met.  38 U.S.C.A. §§ 
1502, 5107 (West 2002); 38 C.F.R. §§ 3.3, 3.23, 3.351, 3.352 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran is considered to be in need of regular aid and 
attendance if such veteran is a patient in a nursing home due 
to mental or physical incapacity, is helpless or blind, or is 
so nearly helpless or blind as to need or require the regular 
aid and attendance of another person.  38 U.S.C.A. § 1502(b); 
38 C.F.R. § 3.351(b) and (c)(1) and (2).  The latter 
criterion is met if a veteran is blind or so nearly blind as 
to have corrected visual acuity of 5/200 or less in both eyes 
or concentric contraction of the visual field to 5 degrees or 
less.  38 C.F.R. § 3.351(c)(1).

SMC is also payable if the veteran otherwise establishes a 
factual need for aid and attendance.  38 C.F.R. § 
3.351(c)(3).  The basic criteria for such a need include: an 
inability to dress or undress himself, an inability to keep 
himself ordinarily clean and presentable, an inability to 
feed himself through loss of coordination of upper 
extremities or through extreme weakness, an inability to 
attend to the wants of nature, a frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid, physical or mental incapacity that requires care or 
assistance on a regular basis to protect the veteran from 
hazards or dangers incident to his daily environment, or the 
veteran is bedridden, e.g., the veteran is actually required 
to remain in bed.  38 C.F.R. § 3.352(a).  See generally Turco 
v. Brown, 9 Vet. App. 222, 224 (1996) (eligibility for 
special monthly compensation by reason of regular need for 
aid and attendance requires that at least one of the factors 
set forth in VA regulation is met).  The evidence must show 
that the veteran is so helpless as to need regular and 
attendance; constant need for aid and attendance is not 
required.  38 C.F.R. 
§ 3.352(a).  

The veteran does not meet the criteria set forth in 38 C.F.R. 
§ 3.351(c)(2) because he is not a patient in a nursing home.  
His June 2006 VA aid and attendance (a&a) examination records 
showed that he lived with his spouse and five children, and 
there is no evidence of record that the veteran subsequently 
moved into a nursing home.  

The evidence also does not support a finding that the veteran 
is factually in need of regular aid and attendance. 38 C.F.R. 
§§ 3.351(c)(3), 3.352(a).  The veteran underwent an a&a 
examination in June 2006.  At the examination, the veteran 
stated that his spouse and children do the cooking and 
housecleaning.  He was able to dress, undress, and clean 
himself without assistance from a family member.  He was able 
to feed himself and attend to the wants of nature.  He stated 
that he had trouble shaving because he developed cramps in 
his hand.  The veteran was usually confined to a wheelchair, 
but could stand with crutches.  Regarding his ability to 
protect himself from hazards or dangers in his daily 
environment, the veteran reported that he thought he could 
escape his house in the event of a fire by using his crutches 
or crawling.

The veteran did not have a disability that required him to 
remain in bed.  However, he was confined to a wheelchair.  
The examiner concluded that the veteran was housebound unless 
someone assisted him.  The examiner concluded that the 
veteran did not need daily skilled service.  

A June 2006 VA mental disorders examination showed that the 
veteran did not have a psychiatric disorder that interfered 
with his activities of daily living.  

In December 1999, a VA treatment record stated that the 
veteran was independent in his activities of daily living.  

In March 1998, the veteran underwent a VA a&a examination.  
Upon examination, the veteran was confined to a wheelchair 
and wore a brace on his right leg.  He was able to rise from 
his wheelchair and take several steps without assistance.  
The examiner diagnosed him with chronic low back pain, status 
postoperative lumbosacral laminectomy with no evidence of 
neurological deficit, and chronic tension headaches.  The 
examiner opined that aid and attendance was not warranted, 
providing more evidence against this claim.  

A December 1997 VA treatment record showed that the veteran 
could accomplish his activities of daily living with the 
assistance of devices such as grab bars, a sock aid, a shoe 
horn, elastic shoe laces, and a bath seat.  

The Board finds that the facts and examinations cited above 
are entitled to great probative weight and that they provide 
evidence against the veteran's claim because they show that 
the veteran is independent in his activities of daily living.  

There are four statements in the veteran's claims folder that 
support his claim.   In October 2004, M.S. submitted a letter 
to VA stating that she did housework for the veteran in 1977.  
There is an undated letter in the veteran's claims folder 
from T. B., a nursing assistant who stated that she helped 
the veteran with cooking, cleaning, dressing, and grocery 
shopping.  In July 1997, the veteran's son submitted a letter 
to VA stating that he prepared his father's meals, cleaned 
his laundry, swept the floor, made his bed, and took him to 
the grocery store.  In July 1998, the veteran's girlfriend, 
J. N., submitted a letter stating that the veteran was unable 
to do a lot of things for himself, but she did not specify 
which activities he could not complete without assistance.  
The Board finds that J. N.'s statement is entitled to little 
probative weight because it was extremely vague.  

In June 1997, the veteran underwent a VA a&a examination.  
The veteran stated that he could not complete self-care needs 
without assistance.  Upon examination, the veteran was 
disheveled.  The veteran stated that he had a history of 
dizziness and falls.  He could bathe himself, but required 
assistance to get in and out of the bathtub.  He stated that 
he could feed himself if the meal was prepared and portioned 
for him.  He also stated that he could not shave because he 
became too tired.  The examiner found that the veteran had 
poor balance due to equilibrium problems and flat feet.  The 
veteran reported that he could not do household chores.  The 
examiner concluded that the veteran required the daily 
personal heath care service of a skilled provider.  

The Board finds that the facts and examination cited above 
are entitled to some probative weight and that they provide 
some evidence in support of the veteran's claim.  The July 
1997 VA examination, however, is almost 10 years old and the 
more recent examinations indicate that the veteran currently 
can accomplish his activities of daily living.  The Board 
finds that the most probative post-service medical evidence 
in this case, overall, provides evidence against this claim.

There is no evidence of record that the veteran is currently 
incapacitated mentally or physically in a manner that 
requires assistance on a regular basis to protect him from 
the hazards of his daily environment.  There is no evidence 
of record that the veteran is so helpless that he needs 
regular aid and attendance.  In fact, the examinations and 
facts cited above provide evidence against the claim because 
they show that the veteran is independent in most of his 
activities of daily living with the exception of leaving his 
home.  The veteran is compensated for being housebound 
because the RO granted special monthly pension based upon 
being housebound in June 2006.  

Accordingly, the Board finds that the preponderance of the 
evidence is against SMC by reason of need for regular aid and 
attendance.  38 U.S.C.A. § 5107.  That is, despite his 
contentions and the letters from his family and former 
nurses, the medical evidence does not establish a need for 
regular assistance from another person.  As such, the 
evidence is not so evenly balanced as to require resolution 
of doubt in the veteran's favor. Id.  The appeal is denied.

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in August 2003, the RO advised the veteran of the 
evidence needed to substantiate his claim and explained what 
evidence VA was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible for providing.  Thus, the Board finds that the RO 
has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board notes that the RO did not provide VCAA notice prior 
to the adverse decision on appeal, which was issued in June 
1997, almost three years prior to the enactment of the VCAA.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  
However, as the Board has already determined that the veteran 
has received all required VCAA notice from the August 2003 
VCAA letter, any defect in timing of the VCAA notice results 
in no prejudice to the veteran and therefore constitutes 
harmless error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004) (holding that the Court must take due account of the 
rule of prejudicial error when considering compliance with 
VCAA notice requirements); 38 C.F.R. § 20.1102 (2005) (an 
error or defect in a Board decision that does not affect the 
merits of the issue or substantive rights of the appellant 
will be considered harmless).  

The August 2003 VCAA letter does not specifically ask the 
veteran to provide any evidence in his possession that 
pertains to the claim. Pelegrini, 18. Vet. App. at 120-21.  
However, the November 2004 VCAA follow-up letter did make the 
specific request.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court found that the evidence established that the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case).  

The Board notes that there is an undated letter attachment 
which informs the veteran that a disability rating and 
effective date would be assigned if his claim was granted.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board 
has no way to determine whether this attachment was actually 
sent to the veteran.  However, since the veteran's claim is 
being denied, no disability rating or effective date will be 
assigned.  Therefore there can be no possibility of any 
prejudice to the veteran if the attachment was not sent.  Id.  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, 
private medical records, and VA examinations.  As there is no 
other indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

The Board is also satisfied as to compliance with its 
instructions from the March 2000, June 2003, August 2004, 
March 2006, and February 2007 remands.  See Stegall v. West, 
11 Vet. App. 268 (1998).  

With regard to the February 2007 remand, the veteran provided 
testimony to a Veterans Law Judge at a videoconference 
hearing in December 2002.  The Veterans Law Judge who 
presided over the hearing is no longer at the Board.  The 
Board notified the veteran that the law provides that the 
Veterans Law Judge who conducted a hearing in a case shall 
participate in the final determination of the veteran's 
claim, and asked him whether he wised to exercise his right 
to testify at a new hearing before another Veterans Law 
Judge.  See 38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707 (2006).  
The veteran indicated that he wished to testify before 
another Veterans Law Judge at a new hearing at the RO.  In 
February 2007, the Board remanded this case so the veteran 
could be scheduled for a travel Board hearing.  The veteran 
was scheduled for a video conference hearing in April 2007, 
for which he failed to report.  The Board does not find that 
another remand is in order so that the veteran can be 
afforded another opportunity for a hearing.  

ORDER

Entitlement to SMC based upon aid and attendance is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


